    Case 3:19-cv-03004-RAL Document 1 Filed 01/28/19 Page 1 of 5 PageID #: 1



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH DAKOTA
                                    CENTRAL DIVISION


 RODNEY AND KANDICE HOFFMAN
                                                               19-CV5QC>M
                Plaintiffs,
                                                       DEFENDANT CNH INDUSTRIAL
        V.                                             AMERICA,LLC'S NOTICE OF
                                                                  REMOVAL
 CASE IH AGRICULTURE DBA CNH
 INDUSTRIAL AMERICA,LLC, AND
 WEST PLAINS,INC.

                Defendants.


       Now comes CNH Industrial America, LLC ("CNH") (improperly named as Case IH

Agriculture), by and through counsel, and for its Notice of Removal of this action from the State

of South Dakota, County of Ziebach, Fotirth Judicial Circuit Court to the United States District

Court of South Dakota, Central Division, states:

       1.      Plaintiffs Rodney Hoffman and Kandice Hoffman filed suit in the Fourth Judicial

Circuit Court, County of Ziebach, State of South Dakota in 67CIV. 19-2 on or about December

19, 2018 (the "State Court Action"). Plaintiffs' Complaint alleges causes of action against CNH

for breach of express and implied warranty.

       2.      CNH was served with Plaintiffs' Complaint on December 28, 2018. Attached as

Exhibit 1 is a copy ofthe Summons and Complaint and copies of all pleadings that have been filed

the State Court Action.


       3.      This Notice is filed within 30 days of receipt of the initial pleading by CNH, and

within one year ofthe commencement ofthis action, as mandated by 28 U.S.C. § 1446(b). Murphy

Brothers, Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344(1999). Accordingly, removal of this

action is timely.



                                                   1
    Case 3:19-cv-03004-RAL Document 1 Filed 01/28/19 Page 2 of 5 PageID #: 2



       4.       This Court has subject matter jurisdiction over this type of action pursuant to 28

U.S.C. §1332(a)(1)in that there is complete diversity ofcitizenship and the damages sought exceed

the sum of $75,000.00 as demonstrated by the following:

             a. Plaintiffs Rodney and Kandice Hoffman are citizens of South Dakota.

             b. Defendant CNH is a Delaware limited liability company with its principal place of

                business in Wisconsin. CNH's sole member is Case New Holland Industrial, Inc.,

                which is a Delaware corporation with its principal place of business in Wisconsin.

                Therefore, CNH is a citizen of Delaware and Wisconsin.

             c. Defendant West Plains, Inc. is a North Dakota corporation with its principal place

                of business in North Dakota.


             d. The matter in controversy exceeds $75,000, exclusive of interest and costs.

                Plaintiffs allege damages of$467,000 plus interest. (Complaint at ][ 1 ofthe prayer

                for relief, Exhibit 1).

       5.       This lawsuit is a civil action over which this Court has original jurisdiction under

28 U.S.C. § 1332 and is one which may be removed to this Court under 28 U.S.C. §§ 1441 and

1446. Further, removal to this judicial district is proper under 28 U.S.C. § 1441(a), as this district

and division embrace Ziebach County, South Dakota where the lawsuit is pending.

       6.       As required by 28 U.S.C.§1446(a),CNH is attaching hereto a copy ofeach process,

pleading and order it has received as Exhibit 1.

       7.       CNH will serve this Notice on Plaintiff and file a copy ofthis Notice with the Clerk

ofZiebach County, South Dakota.

        8.      West Plains, Inc., also named in the Complaint, has consented to the removal of

this action.
    Case 3:19-cv-03004-RAL Document 1 Filed 01/28/19 Page 3 of 5 PageID #: 3



       WHEREFORE,Defendant CNH Industrial America LLC files this Notice of Removal so

that the State Court Action pending in Ziebach County, under case number 67CrV. 19-2, is

removed to this Court for all further proceedings.

       Dated this Mlday of January, 2019.
                              MAY,ADAM,GERDES & THOMPSON LLP




                              BY:
                                     ROBERT B. ANDERSON
                                      Attorneys for Case IH Agriculture d/b/a CNH
                                     Industrial America, LLC
                                     503 South Pierre Street
                                     P.O. Box 160
                                     Pierre, SD 57501
                                     (605)224-8803
                                     rba@mavadam.net


                                CERTIFICATE OF SERVICE


        Robert B. Anderson of May, Adam, Gerdes & Thompson LLP hereby certifies that on
this        day of January, 2019, he electronically filed and served, a true and correct copy of
the foregoing in the above-captioned action to the following at his last known address, to-wit:

       Lee Schoenbeck, Esq.
       Joe Erickson, Esq.
       SCHOENBECK LAW,PC
       P.O. Box 1325
       Watertown, SD 57201
       Attorneysfor Plaintiffs Rodney and Kandice Hoffman

       Cassidy Stalley
       Lynn, Jackson, Shultz & Lebrun
       PO Box 8250
       Rapid City, SD 57709
       Attorneysfor Co-Defendant WestBkiins, Inc.



                                     ROBERT B. ANDERSON
    Case 3:19-cv-03004-RAL Document 1 Filed 01/28/19 Page 4 of 5 PageID #: 4



       Dated this*"CjO day of January, 2019.

                              MAY,ADAM,GERDES & THOMPSON LLP




                              BY:
                                     ROBERT B. ANDERSON
                                     Attorneys for Case IH Agriculture d/b/a CNH
                                     Industrial America, LLC
                                     503 South Pierre Street
                                     P.O. Box 160
                                     Pierre, SD 57501
                                     (605)224-8803
                                     rba@mavadam.net


                                CERTIFICATE OF SERVICE


       I^bert B. Anderson of May, Adam, Gerdes & Thompson LLP hereby certifies that on
this        day of January, 2019, he electronically filed and served, a true and correct copy of
the foregoing in the above-captioned action to the following at his last known address, to-wit:

       Lee Schoenbeck, Esq.
       Joe Erickson, Esq.
       SCHOENBECK LAW,PC
       P.O. Box 1325
       Watertown,SD 57201
       Attorneysfor Plaintiffs Rodney and Kandice Hoffman

       Cassidy Stalley
       Lynn, Jackson, Shultz & Lebrun
       PO Box 8250
       Rapid City, SD 57709
       Attorneysfor Co-Defendant West R



                                     ROBERT B. ANDERSON
                       Case 3:19-cv-03004-RAL Document 1 Filed 01/28/19 Page 5 of 5 PageID #: 5
JS44 (Rev. 06/17)                                                        CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither r^lace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules ofcourt. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I.(a) PLAINTIFFS                                                                                            DEFENDANTS

Rodney and Kandice Hoffman                                                                                 Case IN Agriculture, DBA CNH Industrial America, LLC, and West
                                                                                                           Plains, Inc.
  (b) County ofResidenceofFirst Listed Plaintiff                 Zlebach County                             County of Residence of First Listed Defendant                    State of Deleware
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                             (JNU.S. PUINTIFF CASES ONLY)
                                                                                                            NOTE:       IN LAND CONDEMNATION CASES. USE THE LOCATION OF
                                                                                                                        THE TRACT OF LAND INVOLVED.


  (c) Attorneys (Firm Name. AJdres.s. and Telephone Number)                                                  Attorneys (ifKnown)
Lee Schoenbeck & Joe Erickson, Schenbeck Law, PC, PO Box 1325,                                            Case IN: Robert B. Anderson, May, Adam, Gerdes & Thompson, LLP,
Watertown, SD 57201                                                                                       503 S. Pierre St., Pierre, SD 57501; West Plains: Cassidy Stalley,
                                                                                                          Lynn, Jackson, Shultz & LeBrun, PO Box 8250, Rapid City, SD 57709

II. BASIS OF JURISDICTION (Place an X"in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Boxfor Plaintiff
                                                                                                        (For Diversity Ca.ses Only)                                              and One Box for Defendant)
□ 1   U.S. Government                □ 3    Fcdwal Question                                                                          PTF       DEF                                                 PTF      DEF

         Plaintiff                             (U.S. Government Not a Party)                       Citizen of This State             l3C I     □     I     Incorporated or Principal Place          O 4     O 4
                                                                                                                                                             of Business In This State


□ 2   U.S. Government                H 4 Diversity                                                 Citizen of Another State          □ 2        at 2       Incorporated and Principal Place         O 5     *5
         Defendant                             (Indicate Ciiixenship ofParties in Item III)                                                                  of Business In Another State


                                                                                                   Citizen or Subject of a           O          O    3     Foreign Nation                           0 6     0 6
                                                                                                      Foreign Country

IV. NATURE OF SUITrWaceoH "X" m One Box Only)                                                                                                   Click here for- Nature of Suit Code Descriptions.
          CONTRACT                                               TORTS                                FORFEITURE/PENALTY                            BANKRUPTCY                        OTHER STATUTES              I

3 110 Insurance                         PERSONAL INJURY                PERSONAL INJURY             n 625 Drug Related Seizure             O 422 Appeal 28 USC 158              □ 375 False Claims Act

0 120 Marine                        3 310 Airplane                  0 365 Personal Injury -                ofProperty 21 USC 881          □ 423 Withdrawal                     □ 376 0uiTam(31 USC
0 130 Miller Act                    0 315 Airplane Product                Product Liability        □ 690 Other                                      28 USC 157                       3729(a))
3 140 Negotiable Instrument          Liability                      3 367 Health Care/                                                                                         □ 400 State Reapportionment
0 i 50 Recovery of Overpayment □ 320 Assault, Libel &                      Phannaceutical                                                     PROPERTV RIGHTS                  3 410 Antitrust
       & Enforcement of Judgment     Slander                               Personal Injury                                                □ 820 Copyrights                     □ 430 Banks and Banking
3 151 Medicare Act                  3 330 Federal Employers'               Product Liability                                              □ 830 Patent                         3 450 Commerce

3 152 Recovery of Defaulted                 Liability               3 368 Asbestos Personal                                               □ 835 Patent - Abbreviated           □ 460 Deportation
       Student Loans                3 340 Marine                            injury Product                                                       New Drug Application          □ 470 Racketeer Influenced and
       (Excludes Veterans)          3 345 Marine Product                    Liability                                                     O 840 Trademark                                Corrupt Organizations
3 153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY                                                       ■SOCIAL SECURITY                 3 480 Consumer Credit

       of Veteran's Benefits        3 350 Motor Vehicle             3 370 Other Fraud               O 710 Fair Labor Standards            □ 861 HlA(I395fO                     □ 490 Cable/Sat TV

3 160 Stockholders'Suits            3 355 Motor Vehicle             3 371 Truth in Lending                 Act                            O 862 Black Lung (923)               □ 850 Securities/Commodities/
3 190 Other Contract                       Product Liability        3 380 Other Personal            O 720 Labor/Management                O 863 DIWC/DIWW (405(g))                   Exchange
0C 195 Contract Product Liability   3 360 Other Personal                  Property Damage                  Relations                      a 864 SSID Title XVI                 □ 890 Other Statutoiy Actions
3 196 Franchise                           Injury                    □ 385 Property Damage           □ 740 Railway Labor Act               a 865 RSI (405(g))                   □ 891 Agricultural Acts
                                    3 362 Personal Injury -                Product Liability        D 751 Family and Medical                                                   □ 893 Environmental Matters
                                           Medical Maloractice                                             Leave Act                                                           □ 895 Freedom oflnfwmation
       REAL PROPERTY                     CIVIL RIGHTS                PRISONER PKTmONS               O 790 Other Labor Litigation              FEDERAL TAX SUITS                          Act

□ 210 Land Condemnation             3   440 Other Civil Rights         Habeas Corpus:               O 791 Employee Retirement             □ 870 Taxes (U.S. Plaintiff          □ 896 Arbitration
3 220 Foreclosure                   □   441 Voting                  □ 463 Alien Detainee                  Income Security Act                    or Defendant)                 3 899 Administrative Procedure
3 230 Rent Lease & Ejectment        3   442 Employment              3 510 Motions to Vacate                                               □ 871 IRS—Third Party                      Act/Review or Appeal of
3 240 Torts to Land                 3   443 Housing/                       Sentence                                                                 26 USC 7609                      Agency Decision
3 245 Tort Product Liability                Accommodations          3 530 General                                                                                              0 950 Constitutionality of
□ 290 All Other Real Property       3 445 Amer, w/Disabilities -    3 535 Death Penalty                    IMMIGRATION                                                                   State Statutes

                                            Employment                 Other;                       3 462 Naturalization Application
                                    □ 446 Amer. w/Disabilities • 3 540 Mandamus & Other             3 465 Other Immigration
                                            Other                   3 550 Civil Rights                     Actions
                                    3 448 EduciUion                 3 555 Prison Condition
                                                                    3 560 Civil Detainee -
                                                                           Conditions of
                                                                           Confinement


V. ORIGIN (Place an "X" in One Box Only)
□ 1 Original                    Removed from             □ 3 Remanded from                     □ 4 Reinstated or        0 5 Transferred from               0 6 Miiltidistrict              □ 8 Multidistrict
       Proceeding               State Court                        Appellate Court                  Reopened                  Another District                    Litigation -                    Litigation -
                                                                                                                              (specifv)                           Transfer                       Direct File
                                         Cite the U S Civil Statute under which you are filing (Do not citeJurisdictlonal statutes unless diversity)'.
                                          28 USC Sec. 1332. 1441. 1446
VI. CAUSE OF ACTION Brief description of cause:
                    Products Liabilitv Claim
VII. REQUESTED IN                        □ CHECK IF THIS IS A CLASS ACTION                             DEMAND S                                          CHECK YES only if demanded tn complaint:
        COMPLAINT:                            UNDER RULE 23, FRCvP                                       467,000.00                                   JURY DEMAND:                   K Yes           ONo
VIII. RELATED CASE(S]
         IF ANY                             I"""""""-"              judge                                                                     docket number


FOR OFFICE USE ONLY

   RECEIPT #                     AMOUNT                                     APPLYING IFF                                     JUDGE                                MAG. RJDOE
